Citation Nr: 1225733	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  10-17 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and grandson


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund.

In June 2012, the appellant was afforded a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II.


CONCLUSION OF LAW

The appellant did not have the requisite service to entitle him to payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.203 (2011); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant, in written statements and testimony before the Board, contends that he had recognized guerrilla service in the Philippine Commonwealth Army, from 1942 to 1945.  He asserts that he is entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.

The Philippine islands became a United States possession in 1898 when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were incorporated into the United States Armed Forces of the Far East by an order of President Franklin D. Roosevelt.  Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  Current law, however, provides that many of those served in the Philippine Islands during World War II did not have qualifying active service for the purpose of receiving VA benefits.  38 U.S.C.A. § 107 (West 2002).

The particular benefit claimed originated on February 17, 2009, with the American Recovery and Reinvestment Act to promote job preservation and creation, infrastructure and investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization.  Pub. L. No. 111-5, 123 Stat. 115 (2009).  That legislation established the Filipino Veterans Equity Compensation Fund, which is charged with providing a one-time payment to eligible persons.  Pub. L. No. 111-5, § 1002, 123 Stat. 115 (2009).

An eligible person is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order dated July 26, 1941.  That includes any person who served in military units such as the organized guerrilla forces, under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; and any person who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115 (2009).

The Act further directs VA to administer the provisions of this section in a manner consistent with applicable provisions of Title 38 of the United States Code, and other provisions of law, and shall apply the definitions in 38 U.S.C.A. § 101 in the administration of the provisions, except to the extent otherwise provided.  Pub. L. No. 111-5, 123 Stat. 115 (2009).  Specifically, VA is authorized by statute to prescribe regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits under the laws administered by VA.  38 U.S.C.A. § 501(a)(1) (West 2002).  Pursuant to that authority, regulatory guidelines have been developed governing the evidentiary requirements for establishing the requisite service for VA benefits purposes.

The guidelines provide that, for the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a Service Separation Form, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2011).

With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows, in addition to meeting the above requirements, (1) service of four months or more, or (2) discharge for disability incurred in the line of duty, or (3) 90 days creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability.  38 C.F.R. § 3.203(b) (2011).

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2011).

Findings by the service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997).  Moreover, where the United States service department does not certify the claimant's alleged service in the Philippine Army, VA cannot consider a claim for Veterans' benefits based on that service.  Soria v. Brown, 118 Fed. 3rd 747 (Fed. Cir. 1997).

The appellant has submitted documents to support his contention that he served as a recognized guerilla between 1942 and 1945.  Back in 1984, the service department had determined that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States.  See VA Form 3101, received in August 1984.  During the current appeal, when the appellant initially submitted his claim, he submitted the following documents: (1) a VA Form 21-4138, Statement in Support of Claim, showing dates of service, date of birth, place of birth, and other facts; (2) Application for Old Age Pension; (3) photocopies of an ATM card and identification cards; (4) Affidavit for Philippine Army Personnel, which showed the appellant had been a prisoner of war from April 10, 1942, to April 19, 1942, and escaped; (5) a November 2002 document entitled "Certification" showing date and place of birth, military status, and other facts; (6) Enlistment Record; and (7) a list of names, which had been authenticated in March 1984.  None of these documents is a United States service department document indicating qualifying service.  38 C.F.R. § 3.203 (2011).  The appellant had already submitted the Affidavit for Philippine Army Personnel at the time of the 1984 finding of no valid service.  The RO did not contact the service department before denying the appellant's claim in June 2009.

The appellant submitted additional records when he submitted his notice of disagreement in October 2009, some of which were duplicative of the evidence listed above.  Those records were: (1) a document from Republic of the Philippines, which showed the appellant was a "veteran of Philippine Revolution/World War II," dated August 2009 (the appellant submitted the same document in June 2009, but the June 2009 record had misspelled his middle name, so he had another document reissued with the correctly-spelled middle name); (2) photocopies of identification cards; (3) a photocopy of a bank card; (4) two documents from the Philippine Veterans Bank; (5) a September 1973 "Certification," showing where the appellant was born, his dates of service, and other facts; (6) a September 1973 "Certification" record from the Republic of the Philippines; (7)  a September 1972 record from the "Republika nga Pilipinas;" (8) a "Certification" from The American Legion stating the appellant was in good standing; (9) a "Certificate of Initiation" from The American Legion showing the appellant had just become a member; (10) a May 1985 "Certification" showing where the appellant was born, military status, dates of service, and other facts; (11) a "USAFFE Identification Card;" and (12) a May 1978 "Certification," which provided the appellant's birth date, birth location, and that was inducted into the USAFFE in March 1942.  In January 2010, the RO contacted the service department and requested verification of the appellant's alleged service.  A February 2010 response from the National Personnel Records Center (NPRC) indicated that the appellant did not have any qualifying service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the Armed Forces of the United States.  The RO continued its determination that the appellant did not have the requisite service and issued a statement of the case in February 2010.

The appellant submitted additional records with the VA Form 9, Appeal to the Board.  Those records were (1) Enlistment record and (2) a list of names, which had been authenticated in March 1984.  In July 2011, the RO again contacted the service department and requested verification of the appellant's alleged service.  A September 2011 response from the NPRC indicated that the appellant did not have any qualifying service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the Armed Forces of the United States. The RO continued its determination that the appellant did not have the requisite service and issued a supplemental statement of the case in October 2011.

At the June 2012 hearing before the undersigned, the appellant testified that he felt the records that would show he had the proper service were burned in the fire at the NPRC.  He stated he was in the United States in the 1980s for approximately 14 years and was one of the representatives of The American Legion during that time.  The appellant testified he was a prisoner of war during the Bataan Death March and escaped after 11 days.  He stated that if he did not receive this compensation, he would feel that he was being discriminated against by the United States.  

The NPRC has duly considered the appellant's application for VA benefits and certified that he had no qualifying active service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas.  The Board notes that the Affidavit for Philippine Army Personnel had already shown the appellant had been a prisoner of war and escaped.  See id. on page 2.  Thus, there is no need to request the NPRC to search again to see if the appellant has qualifying active service, as these facts were already considered by the NPRC when conducting its search.  The Board is bound by NPRC's certification.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department does not verify the claimed service, the applicant's only recourse lies within the service department, not with VA).

The Board notes that following the issuance of the supplemental statement of the case in October 2011, the Veteran submitted additional evidence without a waiver of initial consideration of that evidence by the agency of original jurisdiction.  However, the additional evidence was a copy of the Affidavit for Philippine Army Personnel, which is duplicative of evidence that had already been considered by the agency of original jurisdiction.  Thus, no waiver was needed.  See 38 C.F.R. § 20.1304(c) (2011).

The Board concludes that the appellant does not meet the requisite legal requirements for obtaining a one-time payment from the Filipino Veterans Equity Compensation Fund.  Therefore, his claim for benefits must be denied.

In reaching this conclusion, the Board wishes to emphasize that it remains sympathetic to the appellant and does not question the sincerity of his belief that he is entitled to VA benefits, specifically in the form of payment from the Filipino Veterans Equity Compensation Fund.  Nevertheless, the Board is without authority to grant the appellant's claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104 (West 2002 & 2011); Harvey v. Brown, 6 Vet. App. 416 (1994).

Finally, the Board observes that the provisions of the law regarding notice and assistance with development have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive in a matter.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); Manning v. Principi, 16 Vet. App. 534 (2002).


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


